DETAILED ACTION
This action is in response to the preliminary amendment dated 11/14/2019.  Claims 3, 5, 7, 8 and 11-13 are currently amended.  No claims have been canceled.  No claims are newly added.  Presently, claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/14/2019 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 11/14/2019.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid conduit and wherein the closure assembly is configured to move the compressor element from the open position to the closed position by pneumatic actuation of the biased element (claim 8; it appears that the orientation in figure 5b and 6b are configured to move the compressor element from the closed position to the open position by application of a pneumatic pressure on the biased element) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1-13 contain the following informalities:  
Claim 1 recites the limitation “between the compressor and the holder element” in lines 7-8.  It appears that this limitation should be “between the compressor element and the holder element”.
Claim 2 recites the limitation “between the compressor and the holder element” in lines 2-3.  It appears that this limitation should be “between the compressor element and the holder element”.

Claim 11 recites the limitation “the compressor is” in lines 1-2.  It appears that this limitation should be “the compressor element is”.
Claim 12 recites the limitation “the holder is” in lines 1-2.  It appears that this limitation should be “the holder element is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fluid conduit” in line 4.  Claim 1 also recites “a fluid conduit” in line 1.  Is the recitation of “a fluid conduit” in line 4 referring to the same structural element as the recitation of “a fluid conduit” in line 1?  Is the recitation of “a fluid conduit” in line 4 referring to a different structural element than the recitation of “a fluid conduit” in line 1?  It appears that the recitation of “a fluid conduit” in line 4 is referring to the same structural element as the recitation of “a fluid conduit” in line 1.  
Claim 1 recites the limitation “a fluid conduit” in line 7.  Claim 1 also recites “a fluid conduit” in line 1.  Is the recitation of “a fluid conduit” in line 7 referring to the same structural element as the recitation of “a fluid conduit” in line 1?  Is the recitation of “a fluid conduit” in line 7 referring to a different structural element than the recitation of “a fluid conduit” in line 1?  It appears that the recitation of “a fluid conduit” in line 7 is referring to the same structural element as the recitation of “a fluid conduit” in line 1.  Further, it appears that the recitation of “a fluid conduit” in line 7 should be “the fluid conduit”.
Claim 2 recites the limitation “a fluid conduit” in line 2.  Claim 1 recites “a fluid conduit” in line 1.  Is the recitation of “a fluid conduit” in claim 2 referring to the same structural element as the recitation of “a fluid conduit” in claim 1?  Is the recitation of “a fluid conduit” in claim 2 referring to a different structural element than the recitation of “a fluid conduit” in claim 1?  It appears that the recitation of “a fluid conduit” in claim 2 is referring to the same structural element as the recitation of “a fluid conduit” in claim 1.  Further, it appears that the recitation of “a fluid conduit” in claim 2, line 2 should be “the fluid conduit”.
Claim 2 recites the limitation “a fluid conduit” in line 4.  Claim 1 recites “a fluid conduit” in line 1.  Is the recitation of “a fluid conduit” in claim 2 referring to the same structural element as the recitation of “a fluid conduit” in claim 1?  Is the recitation of “a fluid conduit” in claim 2 referring to a different structural element than the recitation of “a fluid conduit” in claim 1?  It appears that the recitation of “a fluid conduit” in claim 2 is 
Claim 5 recites the limitation "the valve assembly housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Should this limitation be “the assembly housing”?
Claim 6 recites the limitation "the valve assembly housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Should this limitation be “the assembly housing”?
Clarification and appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schob (US 6386505).  Claim(s) 1-5 and 7 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.

In regards to claim 2, the Schob reference discloses wherein, in use, the compressor element (312) is moveable between an open position (position depicted in figure 1) wherein [the] fluid conduit (10) between the compressor and the holder elements is uncompressed and a closed position wherein [the] fluid conduit between the compressor [element] and the holder elements is compressed (see at least col. 5, lines 36-50).
In regards to claim 3, the Schob reference discloses wherein the holder element (8) comprises a threaded channel (threaded bore 82) in a base portion (considered the portion of the holder element 8 opposite the surface 81 as depicted in figure 1).
In regards to claim 4, the Schob reference discloses wherein the holder element (8) is fixable to the assembly housing (7) via threaded bolt (83) inserted into the 
In regards to claim 5, the Schob reference discloses a closure assembly (2) fixable to the assembly housing (7).
In regards to claim 7, the Schob reference discloses wherein the closure assembly (2) is configured to be manually actuated (it is considered that a manual operation can be performed by pressing the grip 33; see at least col. 4, lines 66 to col. 5, line 1 and col. 11, lines 11-26).

Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opfer et al. (US 9127781).  Claim(s) 1, 2 and 5-10 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Opfer et al. reference discloses a pinch valve assembly for compression of a fluid conduit (110) comprising: an assembly housing (140); an interchangeable compressor element (240; element 240 is connected to the rod 230 by a pin as shown in figure 3A); an interchangeable holder element (390) for holding [the] fluid conduit (110; it is considered that the holder element 390 is interchangeable since the element 390 can be changed/replaced relative to the compressor element 240), the holder element facing the interchangeable compressor element (it is considered the compressor element 240 is moved toward the holder element in order to compress the fluid conduit 110); the valve assembly being configured such that the compressor element is moveable towards the holder element within the assembly housing for 
In regards to claim 2, the Opfer et al. reference discloses wherein, in use, the compressor element (240) is moveable between an open position wherein [the] fluid conduit (110) between the compressor [element] and the holder elements is uncompressed and a closed position wherein [the] fluid conduit (110) between the compressor [element] and the holder elements is compressed (see at least col. 2, lines 9-29).
In regards to claim 5, the Opfer et al. reference discloses a closure assembly (130, 135 and 120) fixable to the assembly housing.
In regards to claim 6, the Opfer et al. reference discloses wherein the closure assembly is fixed to the assembly housing with a clamp (145).
In regards to claim 7, the Opfer et al. reference discloses wherein the closure assembly is configured to be manually actuated (manual override handle 120 is rotated to operate the piston rod 300 in order to move the compressor element 240; see col. 8, lines 3-20).
In regards to claim 8, the Opfer et al. reference discloses wherein the closure assembly is configured to be pneumatically actuated (air is provided into the air inlet 180 in order to move the piston 340 against a spring bias of the spring 320, 330 which would move the compressor element 240 relative to the flexible conduit 110; see at least col. 7, lines 43-56).
In regards to claim 9, the Opfer et al. reference discloses wherein the closure assembly (120) comprises an elongate element (it is considered that the handle 120 
In regards to claim 10, the Opfer et al. reference discloses wherein the closure assembly comprises a biased element (spring 320, 330) and wherein the closure assembly is configured to move the compressor element from the open position to the closed positon by pneumatic actuation of the biased element (application of air to the piston 340 through the air inlet port 180 moves the compressor element 240 relative to the flexible conduit 110 wherein the springs 320, 330 bias the compressor element toward a closed position and the application of the air through the air inlet port 180 ; see at least col. 7, lines 43-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schob (US 6386505) in view of Koebler (US 5316262).  Claim(s) 11 and 13 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 11, the Schob reference does not expressly disclose wherein the compressor [element] is fabricated from stainless steel.
However, the Koebler reference teaches a fluid restrictor apparatus having a compressor element (38) that compresses a flexible conduit (14) wherein the compressor element is made from stainless steel (col. 4, lines 15-18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the compressor element of the Schob reference out of stainless steel as taught by the Koebler reference which would provide a predictable result of providing corrosion resistance to the compressor element.  Additionally, it is considered that the use of stainless steel as a material is old and well known in the art.  
In regards to claim 13, the Schob reference does not expressly disclose wherein the fluid conduit is a polymeric tube.  
However, the Koebler reference teaches that a flexible conduit (14) or tubing can be made from poly ether ether ketone, other plastics or other metals (col. 5, lines 9-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the fluid conduit .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schob (US 6386505) in view of Kropf et al. (US 20140166918).  Claim(s) 12 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 12, the Schob reference does not expressly disclose wherein the holder [element] is fabricated from Polyphenylsulfone, PPSU.
However, the Kropf et al. reference teaches a valve assembly wherein a flexible member (22) is held and supported on a valve body made of a thermoplastic material such as polyphenylene sulfone (PPSU) (paragraph [0009]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the holder element of the Schob reference out of a PPSU material as taught by the Kropf et al. reference which would provide a predictable result of providing desired material properties such as a desired resistance to the holder element.   

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opfer et al. (US 9127781) in view of Koebler (US 5316262).  Claim(s) 11 and 13 .
In regards to claim 11, the Opfer et al. reference does not expressly disclose wherein the compressor [element] is fabricated from stainless steel.
However, the Koebler reference teaches a fluid restrictor apparatus having a compressor element (38) that compresses a flexible conduit (14) wherein the compressor element is made from stainless steel (col. 4, lines 15-18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the compressor element of the Opfer et al. reference out of stainless steel as taught by the Koebler reference which would provide a predictable result of providing corrosion resistance to the compressor element.  Additionally, it is considered that the use of stainless steel as a material is old and well known in the art.  
In regards to claim 13, the Opfer et al. reference does not expressly disclose wherein the fluid conduit is a polymeric tube.  
However, the Koebler reference teaches that a flexible conduit (14) or tubing can be made from poly ether ether ketone, other plastics or other metals (col. 5, lines 9-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the fluid conduit of the Opfer et al. reference out of a polymeric material as taught by the Koebler reference which would provide a predictable result of providing a desired chemical resistance to the fluid conduit depending on the desired fluid flowing through the fluid conduit.   Additionally, it is considered that the use of a polymeric material for the .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opfer et al. (US 9127781) in view of Kropf et al. (US 20140166918).  Claim(s) 12 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 12, the Opfer et al. reference does not expressly disclose wherein the holder [element] is fabricated from Polyphenylsulfone, PPSU.
However, the Kropf et al. reference teaches a valve assembly wherein a flexible member (22) is held and supported on a valve body made of a thermoplastic material such as polyphenylene sulfone (PPSU) (paragraph [0009]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the holder element of the Opfer et al. reference out of a PPSU material as taught by the Kropf et al. reference which would provide a predictable result of providing desired material properties such as a desired resistance to the holder element.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campau (US 5197708), Yusko, Jr. et al. (US 4899783), Brown et al. (US 4895341), Yusko, Jr. et al. (US 4877053), Ams et al. (US 9127773) and Bergmann (US 4259985) discloses various pinch valve assembles that include a compressor element that compresses a flexible tube.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753    

/CRAIG J PRICE/Primary Examiner, Art Unit 3753